Case: 13-7064    Document: 15    Page: 1   Filed: 07/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ROYRITA K. YARBOUGH,
                   Claimant-Appellant,

                            v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                        2013-7064
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-1632, Chief Judge Bruce E.
 Kasold.
                ______________________

                      ON MOTION
                  ______________________

     Before DYK, PROST and O’MALLEY, Circuit Judges.
 PER CURIAM.
                       ORDER
     The Secretary of Veterans Affairs moves to dismiss
 this appeal. Royrita K. Yarbough opposes the motion.
Case: 13-7064     Document: 15      Page: 2   Filed: 07/18/2013




  ROYRITA YARBOUGH    v. SHINSEKI                                 2

     On October 17, 2012, the United States Court of Ap-
 peals for Veterans Claims (Veterans Court) issued a
 decision holding that the Board of Veterans’ Appeals
 (Board) failed to adequately address why a letter submit-
 ted by Ms. Yarbough did not constitute the equivalent of a
 request for additional time to submit a timely substantive
 appeal. In light of that conclusion, the Veterans Court
 remanded the case to the Board for further adjudication.
 On November 8, 2012, the Veterans Court entered judg-
 ment in the case. According to the docket of the Veterans
 Court, the court received her notice of appeal on February
 13, 2013, 97 days after the date of the underlying judg-
 ment. *
     To be timely, a notice of appeal must be filed with the
 Veterans Court within 60 days of the entry of judgment.
 See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
 P. 4(a)(1). The statutory deadline for taking an appeal to
 this court is jurisdictional and thus mandatory. Bowles v.
 Russell, 551 U.S. 205 (2007); Henderson v. Shinseki, 131
S. Ct. 1197, 1204-05 (2011) (the language of Section
 7292(a) “clearly signals an intent” to impose the same
 jurisdictional restrictions on an appeal from the Veterans
 Court to the Federal Circuit as imposed on appeals from a
 district court to a court of appeals). Because Ms. Yar-
 bough’s appeal as to the underlying judgment was filed


     * On December 26, 2012, the Veterans Court issued a
 post-judgment order denying what it construed as a
 motion for leave to file, out of time, a motion for full court
 review. Although Ms. Yarbough’s notice of appeal was
 filed within 60 days from the date of that decision, she
 does not seek review of that order in her notice of appeal
 and does not take issue with that order in her brief. See
 Monsanto Co. v. Bayer Bioscience N.V., 514 F.3d 1229,
 1240 n. 16 (Fed. Cir. 2008) (“[A]n issue not raised by an
 appellant in its opening brief . . . is waived.”).
Case: 13-7064         Document: 15    Page: 3    Filed: 07/18/2013




  ROYRITA YARBOUGH      v. SHINSEKI                             3
 outside of the statutory deadline for taking an appeal to
 this court, we must dismiss.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The appeal is dismissed as
 untimely.
       (2) Each side shall bear its own costs.
       (3) All pending motions are moot.


                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk

 s26

 ISSUED AS A MANDATE: July 18, 2013